Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 29 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,324,914 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1 and 11 directed to by a database driver gate that executes on a computing device, maintaining a mapping of data that is divided among a plurality of database systems residing in correspondingly distinct data storage devices, wherein the plurality of database systems comprises a primary data storage system and a secondary data storage system, wherein the mapping indicates in which of the plurality of database systems particular data is located, and wherein the database driver gate interfaces with one or more database drivers for accessing the plurality of database systems, including the primary data 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164